Fi|l in this information to identify your case:

Debtor1 Cindy E|len Guzman

First Name Middle Name Last Name

Debtor 2
(Spouse if, tillng) Flrst Name Mldd|e Name l_ast Name

 

United States Bankruptcy Court for the: D|STRICT OF NEW l\/lEX|CO

 

Case number
(if known)

 

|:| Check it this is an
amended filing

 

 

O’rflcial Form 108
Statement of lntention for individuals Filing Under Chapter 7 12/15

lf you are an individual filing under chapter 7, you must fill out this form if:
l creditors have claims secured by your property, or

- you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured C|aims

1. For any creditors that you listed in Part1 of Schedule D: Creditors Who Have C|aims Secured by Property (Official Form 106D), fill in the
'nfor ' below

       

Credi'fOF'S CONNS Credit Corp l:| Surrender the property. l:l No
name: l:l Retain the property and redeem it.
l Fietain the property and enter into a - Ye$

Description Of Fumiture Heaffirmation Agreement.

property |:l Retain the property and [explain]:
securing debt:

 

 

 

 

Creditors OneMai" l Surrender the property. l No
nam€f l:] Retain the property and redeem it.

_ _ |:l Ftetain the property and enter into a m Ye$
D€SCF|DUOH Of 2007 Ford Escape Reaffirmation Agreement.
property Sul'|'endel' VehiCle l:l Ftetain the property and [explain]:
securing debt:
Credi'fOl"S Progressive Leasing l:l Surrender the property. l:] No
named l:l Retain the property and redeem it.

_ _ _ _ l Retain the property and enter into a - YeS
Descr'pt‘°n cf D'nmg table Reaffirmation Agreement.
property l:l Fletain the property and [explain]:

Officia| Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcaselcom Best Case Bankruptcy

Case 19-11033-]7 Doc 5 Filed 04/30/19 Entered 04/30/19 16:00:22 Page 1 of 3

Debtor1 Cindy E|len Guzman Case number (ifknown)

 

securing debt:

 

 

Creditors Vanderbuilt Mortgage l Surrender the property. . NO
name: |:l Ftetain the property and redeem it.

_ _ l:] Retain the property and enter into a m Yes
Descr\r)tlon Of Single-wide Mobile Home - nearfirmar/on Agreemenr.
property Home was abandoned several

[] Ftetain the property and [explain]:
securing debt years ago and Debtor is

unaware of its location or
condition

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedu|e G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

foés¢r'rb'e yearunexp\ired"'pérs¢naiip¢b"p"`ejrryleases ` ;`>~wil\'thelease;be.as"suih*ea'?»

Lessor‘s name:

l:l No
Description of leased
Property: |:l Yes
Lessor‘s name: l:l No
Description of leased
Property: l:l Yes
Lessor‘s name: l:l No
Description of leased
Property: l:l Yes
Lessor‘s name: [l No
Description of leased
Property: |:\ Yes
Lessor‘s name: [l No
Description of leased
Property: l:l Yes
Lessor‘s name: [:| No
Description of leased
Property: l:l Yes
Lessor‘s name: [l No
Description of leased
Property: l:l Yes

Sign Below

Under penalty of erjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any personal
property th is iect to an unexpired lease.

  

 

 

 

 

X X
Signature of Debtor 2
Date Apri| 30, 2019 Da'fe
Official Form 108 Statement of lntention for individuals Filing Under Chapter 7 page 2

Software Copyright (o) 1996~2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-11033-]7 Doc 5 Filed 04/30/19 Entered 04/30/19 16:00:22 Page 2 of 3

Dethl' 1 Cindy E|len Guzman Case number (ifknown)

 

 

Of'ficial Form 108 Statement of lntention for lndividuals Filing Under Chapter 7 page 3

Software Copyright (c) 1996<2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-11033-]7 Doc 5 Filed 04/30/19 Entered 04/30/19 16:00:22 Page 3 of 3

